Citation Nr: 0701488	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-30 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for postoperative open reduction and internal 
fixation of the left ankle with degenerative joint disease 
(DJD) and neuroplasty of the left superficial peroneal nerve, 
status post fasciotomy of the lateral compartment, on an 
extra-schedular basis.

2.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disability (TDIU), to include on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran had active service from September 1971 to April 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

On appeal, in May 2005, the veteran testified at a Board 
video conference hearing before the undersigned Veterans Law 
Judge.  Subsequently, in January 2006, the Board remanded the 
case for further development and adjudication.

In the January 2006 decision, the Board denied the veteran's 
claim of entitlement to a disability rating greater than 30 
percent for postoperative open reduction and internal 
fixation of the left ankle with DJD and neuroplasty of the 
left superficial peroneal nerve, status post fasciotomy of 
the lateral compartment, on a schedular basis only.  At that 
time, the Board remanded the case to the RO for consideration 
of the veteran's TDIU claim as well as consideration of 
whether a TDIU rating or an increased rating for his 
postoperative open reduction and internal fixation of the 
left ankle with DJD and neuroplasty of the left superficial 
peroneal nerve, status post fasciotomy of the lateral 
compartment, was warranted on an extra-schedular basis under 
38 C.F.R. § 3.321(b)(1).  

Accordingly, in July 2006, an opinion was obtained from the 
Director of the Compensation and Pension Service.  
Thereafter, the RO issued a Supplemental Statement of the 
Case in August 2006 and returned the claims file to the Board 
for continuation of appellate review.

The veteran's May 2005 video conference hearing testimony 
raises the issues of service connection for hypertension on 
the basis of aggravation by the veteran's service connected 
lower extremity disorder as well as depression secondary to 
his service connected left lower extremity disorder.  
Inasmuch as these issues have not been developed or certified 
for appellate review, they are not for consideration at this 
time.  They are, however, referred to the RO for appropriate 
action.

If either issue is granted by the RO, the RO should consider 
the issue of TDIU once again.  The Board will proceed on the 
current TDIU issue based on the current record, to avoid 
further delay of this case.  The issues are only inextricably 
interviewed if the claims of service connection are granted. 


FINDINGS OF FACT

1.  The veteran's postoperative open reduction and internal 
fixation of the left ankle with DJD and neuroplasty of the 
left superficial peroneal nerve, status post fasciotomy of 
the lateral compartment, does not result in marked 
interference with employment or frequent hospitalization, or 
otherwise present an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards.

2.  The veteran completed high school, he has had no other 
education or training, and he worked as a maintenance 
technician prior to September 2000.

3.  Service connection is in effect for postoperative open 
reduction and internal fixation of the left ankle with DJD 
and neuroplasty of the left superficial peroneal nerve, 
status post fasciotomy of the lateral compartment, rated as 
30 percent disabling; tender and painful postoperative scar 
of the left ankle, rated as 10 percent disabling; and slight 
muscle hernia of the peroneal muscle laterally, rated as zero 
percent disabling.  The combined evaluation is 40 percent.

4.  The veteran's service-connected postoperative open 
reduction and internal fixation of the left ankle with DJD 
and neuroplasty of the left superficial peroneal nerve, 
status post fasciotomy of the lateral compartment; tender and 
painful postoperative scar of the left ankle; and slight 
muscle hernia of the peroneal muscle laterally do not 
preclude substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an extra-schedular evaluation for 
postoperative open reduction and internal fixation of the 
left ankle with DJD and neuroplasty of the left superficial 
peroneal nerve, status post fasciotomy of the lateral 
compartment, are not met.  38 U.S.C.A. §§ 5107 (West 2002); 
38 C.F.R. § 3.321(b)(1) (2006).

2.  The criteria for a TDIU on an extra-schedular basis have 
not been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.16(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially argues that he is entitled to an 
extra-schedular rating for his postoperative open reduction 
and internal fixation of the left ankle with DJD and 
neuroplasty of the left superficial peroneal nerve, status 
post fasciotomy of the lateral compartment, or TDIU based on 
his service connected disabilities.  Specifically, it is 
argued by the veteran that extra-schedular compensation, in 
excess of the maximum 30 percent which is presently in 
effect, for his service connected left lower extremity is 
warranted because he is required to take pain medication 
which cause side effects which have an adverse impact on his 
employability.  In addition, the veteran contends that TDIU 
on a extra-schedular basis is warranted because his service 
connected disabilities preclude him from securing and 
maintaining gainful employment.  

Disability evaluations are generally determined by comparing 
present symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  That rating schedule will represent, as far 
as can practicably be determined, the average impairment in 
earning capacity in civil occupations resulting from a 
service-connected disability.  38 C.F.R. § 3.321(a).

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of that schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  To accord justice in the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Secretary is authorized to approve, on the 
basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 3.321(b).

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization such as to render impractical the application 
of the regular schedular standards.  Id.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v.  
Derwinski, 1 Vet. App. 589, 592 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The lay statements and testimony describing the symptoms of 
the veteran's lower left extremity disability are considered 
to be competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492,  495 (1992).  However, these statements must be 
considered in conjunction with the objective medical evidence 
of record and the pertinent criteria, which in this case are 
those pertaining to assignment of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  See 38 C.F.R. § 3.321(b).

In June 2002, the veteran submitted his VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, and an attached statement in which he 
requested extra-schedular consideration on the basis that he 
had been denied vocational rehabilitation and his physicians 
had stated that the side effects of the medications which he 
was taking for pain preclude viable employment.  

Records from the Social Security Administration reflect that 
the veteran was awarded disability benefits in December 2001.  
The primary diagnosis was fractures of lower limb and the 
secondary diagnosis was hypertension.  These diagnoses were 
subsequently recharacterized as a primary diagnosis of 
"other and unspecified arthropathies."  A secondary 
diagnosis was not established.  

In support of his contentions, the veteran submitted a 
February 2002 statement from his VA physician which states 
that, although it remains possible for [the veteran] to 
return to gainful employment, his job would have to be 
restricted so as to avoid or limit repetitive over use or 
exertion of his left leg and ankle (emphasis added).

In addition, the physician noted that the veteran takes 
medication daily for his condition, which has among it 
potential side effects, somnolence, dizziness and ataxia.  
For this reason, the examiner stated that the veteran should 
not work in any job requiring driving, the operation of 
machinery, or working at heights among other things.  

Although the veteran passionately argues that this statement 
supports his claim for an extra-schedular rating, inasmuch as 
the examiner concludes that it remains possible for the 
veteran to return to gainful employment, this statement 
provides negative evidence against the veteran's claim.  

Similarly, a June 2002 treatment note from a VA neurology 
resident notes that the veteran experiences left ankle pain 
triggered by mild stimuli to the lateral aspect of the calf 
on the left and that he has been treated with Neurontin with 
good response at high doses, at which time the pain decreases 
but the veteran becomes drowsy.  The physician stated that 
the veteran's nerve damage is chronic and unlikely to 
improve, that his pain seems difficult to control, and he 
will probably have to tolerate the side effects of the 
medicines to keep this level of control.  This statement also 
does not support the veteran's claim for an extra-schedular 
rating.  Specifically, while this statement verifies that the 
veteran experiences side effects from the medications 
prescribed to decrease his left ankle pain, a fact which is 
not in dispute, it does not demonstrate that these symptoms 
result in marked interference with employment.  

A March 2002 letter from VA vocational and rehabilitation 
services notifies the veteran that he had been denied 
vocational rehabilitation because it had been determined that 
it is not reasonable to expect him to be able to train for or 
get a suitable job.  The rehabilitation counselor noted that 
the veteran had indicated that he was not able to return to 
training or gainful employment due to the side effects of his 
daily medications which cause him to become drowsy and sleepy 
throughout the day and have frequent diarrhea episodes.  The 
counselor further noted that a letter from the veteran's 
treating physician indicated that the veteran's pain was 
likely to persist indefinitely and verified the side effects 
of his medications.  The counselor concluded that, based upon 
the veteran's own statements, it is not reasonably feasible 
that providing him with services would result in the veteran 
becoming employed.  

It appears that the counselor is basing this assessment on 
the veteran's own statements.  Medical history provided by a 
veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).
 
An August 2004 VA physician's statement notes that the 
veteran suffers significant permanent disability from 
peroneal neuropathy, a residual of his in-service left ankle 
injury.  It is further noted that this nerve injury causes a 
lot of pain for which the veteran takes medication and left 
foot weakness which requires a brace.  

A July 2006 decision from the Director, Compensation and 
Pension Service, determined that entitlement to an increased 
disability evaluation for the veteran's left ankle disorder 
on an extra-schedular basis is not warranted.  The Director 
noted that a review of all the available evidence does not 
show that the veteran's postoperative open reduction and 
internal fixation of the left ankle with DJD and neuroplasty 
of the left superficial peroneal nerve, status post 
fasciotomy of the lateral compartment, presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
hospitalization as to render impractical the application of 
the regular schedular standards.  

The Board finds this report is entitled to great probative 
weight and provides more evidence against this claim. 

Upon consideration of the foregoing, the Board finds that, 
while there is some evidence that the veteran is limited in 
his job functions, marked interference with employment has 
not been demonstrated.  Furthermore, the record does not 
reflect that the veteran has had to undergo frequent periods 
of hospitalization due to his postoperative open reduction 
and internal fixation of the left ankle with DJD and 
neuroplasty of the left superficial peroneal nerve, status 
post fasciotomy of the lateral compartment, or any other 
factor indicating so unusual a disability picture as to 
render impractical the application of the regular schedular 
standards.  Accordingly, an extra-schedular disability rating 
is not warranted in this case.

While some problems are clearly indicated by the record, it 
is important for the veteran to understand that if no 
problems were indicated, a compensable evaluation could not 
be justified. 

With respect to the claim of entitlement to TDIU, it is noted 
that total disability will be considered to exist when there 
is any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings usually will not be 
assigned for temporary exacerbations or acute infectious 
diseases except where prescribed by the VA's Schedule for 
Rating Disabilities.  38 C.F.R. § 3.340; see also Fluharty v. 
Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. 
Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability - 
or combination of disabilities - for which the Rating 
Schedule prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  Where the 
schedular rating is less than total, a TDIU may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his 
disability(ies) - provided that, if there is only one such 
disability, it shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19.

Age and the effect of conditions that are not service 
connected are excluded from the determination regarding 
employability.  In exceptional circumstances, even where the 
veteran does not meet the aforementioned percentage 
requirements, a total rating may be assigned nonetheless - on 
an extra-schedular basis - upon a showing that he is unable 
to obtain or retain substantially gainful employment.  
38 C.F.R. §§ 3.321(b)(1), 4.16(b).

The sole fact that the veteran is unemployed, or because he 
has difficulty obtaining employment is not enough; the 
question is whether he is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The June 2002 VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, reflects 
that the veteran has a high school education and no 
additional training was reported.  He reported that he had 
worked as a maintenance technician and was last employed in 
September 2000.  He further reported that his service 
connected ankle injury and scar as well as the medication to 
treat these disorders prevents him from securing or following 
any substantially gainful occupation.  He stated that he left 
his last job as a result of his disability.  However, during 
his May 2005 video conference hearing, he recalled that he 
left his employment because the individual whom he had been 
hired to assist went from full-time to part-time employment, 
the veteran's employer did not promote him to his 
predecessor's position as had been represented, and expected 
him to perform his duties as well as the duties of his 
predecessor without an assistant.  This is confirmed by a May 
2000 Decision of Administrative Law Judge in connection with 
the veteran's employment dispute.  Overall, the Board finds 
these facts provide evidence against this claim.   

As noted above, by decision dated in January 2006, the Board 
denied the veteran's appeal for an evaluation in excess of 30 
percent for his postoperative open reduction and internal 
fixation of the left ankle with DJD and neuroplasty of the 
left superficial peroneal nerve, status post fasciotomy of 
the lateral compartment, on a schedular basis.  

The veteran's service connected disabilities consist of 
postoperative open reduction and internal fixation of the 
left ankle with DJD and neuroplasty of the left superficial 
peroneal nerve, status post fasciotomy of the lateral 
compartment, rated as 30 percent disabling; tender and 
painful postoperative scar of the left ankle, rated as 10 
percent disabling; and slight muscle hernia of the peroneal 
muscle laterally, rated as zero percent disabling.  The 
combined evaluation is 40 percent.  Accordingly, he does not 
meet the minimum standards required for a total rating based 
on individual unemployability due to service-connected 
disabilities under 38 C.F.R. § 4.16(a).  The veteran does not 
have one service-connected disability rated at 60 percent or 
more or sufficient additional disability to bring the 
combined rating to 70 percent or more.  Accordingly, the 
veteran's case must fail under 38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  For a veteran to prevail on a claim for a 
total compensation rating based on individual unemployability 
on an extra-schedular basis, the record must reflect some 
factor which takes the case outside the norm.

The July 2006 decision by the Director, Compensation and 
Pension Service, determined that a review of all the 
available evidence does not show that the veteran's service-
connected conditions alone render him unable to engage in any 
type of gainful employment.  This determination reflects 
consideration of the decision of the Social Security 
Administration as well as the evidence on which this decision 
was based, the veteran's VA and private treatment records, 
and his written communications.  The Director concluded that 
the veteran's service connected conditions do moderately 
impact his ability to work; however, these conditions do not 
preclude him from engaging in all types of employment.  The 
Board, as noted above, has reviewed this report and finds it 
to be entitled to great probative weight, providing evidence 
against this claim. 

Upon consideration of the foregoing, the Board finds that the 
decision of the Director, Compensation and Pension Service, 
is supported by the objective medical evidence of record.  
The opinion contains a well-reasoned rationale that makes 
reference to pertinent medical data from the record.  

The medical evidence appears to demonstrate that the veteran 
can no longer perform the duties of his former job as a 
maintenance technician.  The evidence shows that the veteran 
is unable to engage in heavy lifting or work involving 
repetitive motion of his ankle or standing for long periods 
due to his lower left extremity disorder.  However, as noted 
by the veteran's treating physician in February 2002, it 
remains possible for him to return to gainful employment in 
some manner.  The post-service medical record, as a whole, is 
found to provide evidence against this claim.

The Board, after considering the entire record is persuaded 
that the veteran is able to perform some form of sedentary 
job.  His disability picture is not so unusual or exceptional 
as to render impractical the application of the regular 
schedular standards for determining entitlement to TDIU.  
Accordingly, the claim for TDIU, on an extra-schedular basis 
must be denied.

In this regard, it is noted that a December 2003 Social 
Security Administration Medical Summary notes the veteran's 
allegations with respect to the side effects of his 
medications and his mental health complaints as well as the 
facts that the veteran does laundry, puts out garbage, shops 
for 2-3 hours per week, visits, and drives.  Accordingly, the 
Medical Summary concluded that the veteran's allegations are 
credible but may not preclude all work.  Nevertheless, based 
on law and regulations governing the determination of Social 
Security benefits, such benefits were established for the 
veteran.  It is noted that the Court has held that Social 
Security Administration decisions are not controlling for VA 
purposes.  See Collier v. Derwinski, 1 Vet. App. 413 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Brown v. Derwinski, 2 Vet. 
App. 444 (1992).  Simply stated, the medical and factual 
evidence provides evidence against a finding that the service 
connected disorders, standing alone, have caused the 
veteran's unemployment.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in August 
2002 and provided to the appellant prior to the January 2003 
rating decision on appeal satisfies the duty to notify 
provisions as this letter discusses the criteria with respect 
to the appellant's claims.  Therefore, the veteran has been 
provided adequate notice and, inasmuch as the claims are for 
extra-schedular consideration and they are denied, the issues 
of effective date and schedular rating are not for 
consideration and there can be no possibility of prejudice.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to assist, the RO has obtained the veteran's 
service, private, and VA medical records, copies of his VA 
examination reports, his records from the Social Security 
Administration, his hearing testimony, he has submitted lay 
evidence in the form of his written communications, and his 
claims were remanded by the Board in January 2006.  The 
evidence associated with the claims file adequately addresses 
the requirements necessary for evaluating the claims decided 
herein.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the evidence establishes that the appellant has 
been afforded a meaningful opportunity to participate in the 
adjudication of his claims and his claims were readjudicated 
in a statement of the case and subsequent supplemental 
statements of case, and there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless error.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case.)  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claims.

ORDER

The appeal is denied as to both issues


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


